              Case 4:18-cv-00199-CDL Document 4 Filed 10/03/18 Page 1 of 8

                                                                                       '
                                                                                               ,
                                                                                               •
                                                                                                       ...
                                                                                                       •·-·
                                                                                                              '
                                                                                                              ".!I"   >
                                                                                                                          ;
                                                                                                                          '
                                                                                                                                  '
                                                                                                                                  ~




                              UNITED STATES DISTRICT COURT
                                            for the
                              MIDDLE DISTRICT OF GEORGIA                          . __ UlS :·~'.·~ f :·;.
                                                                                   -       !       ~   ~,-f   t:· t .         ., ' ,




SHEREEN R GREENE
'Plaintiff'
v.
QUICKEN LOANS, Inc.

ROCKET MORTGAGE
AMROCK, Inc., fka "TITLE SOURCE, INC."

MERS (Mortgage Electronic Registration Systems, Inc.
COOK & JAMES, LLC
ALL JOHN OR JANE DOES, Unknown Investors
JOHN ROES, Undisclosed Mortgage Aggregators, Wholesalers, Mortgage Originators,
Loan Sellers, Trustees of Pooled Assets, Trustee for Holders of Certificates of
Collateralized Mortgage Obligations, Investment Bankers, Future Buyers and Investors,
Individually, Jointly and Severally

also known as 'Defendants'


                                      CASE NO     L( ~, \8 -(vr....- l,   01   (~b 1.,\
                                      ~ AFFIRMATIVE REQUEST FOR JURY TRIAL INCLUDED~
                                      ~ UNOPPOSED TO COURT-APPOINTED ATTORNEY IF ONE
                                      IS DEEMED NECESSARY FOR THE CASE TO PROCEED~



                       [AMENDED] COMPLAINT FOR A CIVIL CASE
I.      The Parties to This Complaint
        A. The Plaintiff(s)
        Name _ Shereen R. Greene_
        Address _1318 21 st Street_
        City and County _Columbus I Muscogee_
  Case 4:18-cv-00199-CDL Document 4 Filed 10/03/18 Page 2 of 8



State and Zip Code - GA 31901 -
Telephone No_404 491 1770_
Email Address _ shereenrenee @ gmail . com_


B. The Defendant(s)

1 ROCKET MORTGAGE/QUICKEN LOANS, Inc.
c/o The Corporation Company
Address_40600 Ann Arbor Rd East, Ste 201_
City I ST _Plymouth MI_ Zip _48170-4675_
Telephone _800-863-4322_
Email Address   unknown
2 QUICKEN LOANS, Inc.

c/o CT Corporation

Address   289 S Culver Street
City/ ST _Lawrenceville GA_ Zip _30046-4805_
Telephone _800 863 4332_ _
Email Address   unknown
3 AMROCK INC. f/k/a TITLE SOURCE, Inc.

c/o The Corporation Company
Address    40600 Ann Arbor Road E Ste 201
City ST _Plymouth MI _ Zip _48170_
Telephone _888 848 5355_ _
Email Address _ clientrelations@amrock.com_
4 Mortgage Electronic Registration Systems, Inc., (MERS)

Mortgage Electronic Registration Systems, Inc., a Delaware Corporation; Mortgage
Electronic Registration Systems, Inc., as Nominee for Quicken Loans and/or Rocket
Mortgage
       Case 4:18-cv-00199-CDL Document 4 Filed 10/03/18 Page 3 of 8



     Corporate Headquarters
     Address _1818 Library Street, Ste 300_

     City ST _Reston VA_ _ Zip _20190_

     Telephone _ 800 646 63 77_

     Email Address unknown

     5 Cook & James, LLC

     c/o Heather C. Wright, Esq.
     Address _945 East Paces Ferry Road Ste 2750_

     City (Co) ST _Atlanta GA_ Zip _30326_

     Telephone _404 704 0440_

     Email Address _ closings@attomeysignings.com_



II   Basis for Jurisdiction:

     (A) Federal Question and (B) Diversity of Citizenship

     A. Federal Question: (1) The Real Estate Settlement Procedures Act (RESPA), 1974,
        codified as Title 12, Chapter 27 of the United States Code, also with regard to the
        Good Faith Estimate (GFE) contained therein, 12 U.S.C. §§ 2601-2617. (2) The
        Truth in Lending Act (TILA), Regulation Z (12 CFR Part 226).

     B. Diversity of Citizenship:

     The Plaintiff.

     Shereen R Greene, an unmarried individual, is a citizen of the State of Georgia.

     The Defendants.

     1 The Defendants, Quicken Loans and Rocket Mortgage, is/are incorporated under the
     laws of the State of Michigan and has its principal place of business stated as Detroit,
     Michigan.
     2 The Defendants, MERS (Mortgage Electronic Registration Systems, Inc.) is
     incorporated under the laws of the State of Virginia and has its principal place of business
     stated as Reston, Virginia.

     3 The Defendant, Title Source Inc. is incorporated under the laws of the State of
     Michigan and has its principal place of business stated as Troy, Michigan.
       Case 4:18-cv-00199-CDL Document 4 Filed 10/03/18 Page 4 of 8



     4 The Defendant, Cook & James LLC were the fiduciary escrow agents and notary
     signers on behalf of and as agents for Quicken Loans Inc. and Rocket Mortgage, located
     in the State of Michigan with its principal place of business stated as Detroit, Michigan;
     and/or for Title Source, Inc., now known as Amrock, Inc., with its principal place of
     business also located in Detroit, MI.
     To-wit:

     The Amount in Controversy is more than $75,000 because the "loan transaction" itself
     without any fees or costs has been reset to the loan origination amount without any
     payments for two years applied to principal or interest, as well as it has increased due to
     additional attorney fees and charges of an unknown amount, as well as any and all
     unapplied escrow costs, charges and fees that have accumulated over time.


III STATEMENT OF CLAIM
     1 In April of 2016, Quicken Loans Inc., and otherwise known as "Rocket Mortgage",
     violated RESP A and TILA federal codes in the making of a home refinance loan
     advertised as "affordable" to the Plaintiff, and then proceeded to certify the loan as
     affordable as an "FHA" -insurable loan. In fact, Quicken Loans Inc./Rocket Mortgage
     knew the loan was not affordable at the time the loan was certified through FHA (HUD)
     and was in violation ofRESPA and Truth-in-Lending because the Escrows were
     calculated based on property taxes belonging to the Prior Owner of the property and not
     the property taxes of the current owner. In the State of Georgia, property taxes are
     assessed on January 1 of every year, and the property taxes used for the escrows were not
     an ACCURATE REFLECTION of the taxes because the current owner did not own the
     property on January 1, 2015.
     The property was purchased by the current owner on March 13, 2015 and the loan was
     made by Quicken Loans, Inc., in April of 2016.
     By the time the loan was made, the property taxes had been reassessed in the county at a
     value no less than 5x higher than the prior owner, but the escrows calculated by
     Quicken's underwriters, in clear fiduciary violation ofRESPA and TILA laws, were not
     based on accurate numbers nor did they reflect an accurate adjustment of reserves, as
     required by law, because the current owner's property taxes were not used to do the
     calculations, but those of the prior owner.
     The prior owner was over the age of 65 and was exempted from school taxes, which
     represents 80-percent of their tax bill.
     The current owner has not yet attained the age of 60, so even though a homestead
     exemption was sought and applied for and granted, it was nowhere near the same taxes as
     the prior owner. Current owner is under a property tax "freeze" in Muscogee County, so
  Case 4:18-cv-00199-CDL Document 4 Filed 10/03/18 Page 5 of 8



the property taxes were the same in 2016 when the loan was made as they are at this very
moment.

Loan was presented as "affordable" at 42-percent of the current owner's income, who
then stated that she could afford no MORE than $550 per month maximum including
escrows, interest, and principal payments, and the loan payments were given as $518 and
some change per month, but she paid $550 and asked that the additional payments be
made to principal balance.

The loan, in 2016, became "suddenly unaffordable" at more than SO-percent of the
current owner's income due to the escalated amount of property taxes, but the taxes had
not changed one penny from what they were in 2016 on origination.

The only thing that changed is the current owner's social security payments are higher
now than they were at the time.

Upon investigation, current owner discovered that her property taxes were not used at the
time of the Loan Origination, but the taxes of the prior owner as of January 1, 2015, at
which time current owner did NOT own the home, nor were the taxes assessed at that
time those of the current owner.

2 On or about August or September of 2018, Mortgage Electronic Registration
Systems, Inc.. was assigned the Security Deed for the purpose of pre-foreclosure on the
subject property, however MERS is not a material beneficiary nor the owner of the debt
and should not be allowed to be assigned any debt or judicial or non-judicial foreclosure
proceedings associated with this property.
3 Title Source, Inc., was contractually hired by Quicken Loans Inc./Rocket Mortgage as
a fiduciary title agent to secure title to the property by a title search showing CLEAR
TITLE to the home with its ensuing property taxes as shown in the county under the Tax
Assessor's office and as billed by the Property Tax agency in Muscogee County. Either
they failed to provide the correct information regarding the ownership of the home and
the correct property taxes as assessed, or they provided the correct property taxes to
Quicken Loans lnc./Rocket Mortgage and the underwriters responsible for the loan failed
to use the current owner's property taxes as assessed, thus causing an egregious error in
escrow calculations that led to the monthly payments being changed from an affordable
$518 per month to an unaffordable $621 per month, though the property taxes of the
current owner had never changed.
4 Cook & James LLC was contractually hired either by Quicken Loans Inc./Rocket
Mortgage or by Title Source, Inc., to be the Notary Closing Agent for this loan, the
Plaintiff does not know which. The Notary Closing Agent stated that he drove from "way
out of town" out of another county to close the loan, but there were many closing agents
available in town at the time who were available to be used. In Georgia, the Closing
Agent also has a fiduciary duty to review all documents to make sure they are in
compliance with state and federal laws and to make certain "the numbers are correct"
         Case 4:18-cv-00199-CDL Document 4 Filed 10/03/18 Page 6 of 8



     prior to a closing. The Closing Agent was either supplied with improper and inaccurate
     taxes that were not the property taxes of the current homeowner for the purpose of
     securing escrows for a HUD-insured loan, or the Closing Agent took no particular notice
     of the egregious error and did nothing to insure the accuracy of the amounts, fees, and
     estimated escrows and taxes, as required by RESPA, HUD/FHA, and the Truth in
     Lending Act. This act alone led to the material change of the monthly payments from an
     affordable $518 to an unaffordable $621, which represented more than SO-percent of
     current homeowner's at the time of the closing and still represents more than 50-percent
     now that the current homeowner's only income has increased and not decreased.
     These numerous overlooked and/or intentional errors caused the homeowner to default
     not because of failure to pay, but because the escrows were calculated not based on the
     current owner's property taxes, but those of the prior owner at a time when the current
     homeowner did NOT own the subject property.
     If the loan is unaffordable at this time, then it was unaffordable at origination.
     Current homeowner has sought relief through application for a conventional uninsured
     loan in which she would be responsible for her own property taxes and insurance and this
     was denied by the same lender who refused to correct their error and bring the payments
     back down to where they needed to be. She was also then told that they would re-do the
     loan only if she would pay them $3,800 to $4,000 in upfront fees to change the loan from
     FHA-insured to Conventional Uninsured.
     Current homeowner has also sought relief through the Georgia HOMESAFE program,
     but was denied on application and appeal due to the property not being deemed as
     "underwater," because there is more than $50,000 of equity left in the home above and
     beyond this loan amount, according to its appraisals.
     Current homeowner has requested and has been denied the opportunity to have "co-
     clients" to help to prevent the foreclosure of the home and was told by Quicken Loans
     Inc./Rocket Mortgage that any "co-clients" would have to live in the home as well as
     "assume the mortgage" when they have no requested a loan assumption. They state that
     Plaintiff cannot afford to keep the loan at this time, but nothing has MATERIALLY
     changed since April 2016 except for an increase in current owner's monthly income,
     which was lower in 2016. The taxes and insurance and fixed interest rate are the same
     now as they were at the time. If the loan is unaffordable now, it was unaffordable at the
     time and Lender and its underwriting department and all others involved were aware of it
     at the time that Homeowner was enticed under false pretenses to sign for the loan.



IV RELIEF
     1       Seeking actual damages in the amount of the current defaulted payments caused
             by Quicken Loans Inc./Rocket Mortgage up to $10,000.00 to cure the default.
    Case 4:18-cv-00199-CDL Document 4 Filed 10/03/18 Page 7 of 8



2       And/or, in lieu of Relief sought under Number I, seeking actual damages in the
        amount of$80,000.00-plus in order to pay off the loan in full, any arrearages, all
        accrued attorney costs and foreclosure costs and fees that were caused by
        Quicken Loans Inc./Rocket Mortgage, in order to satisfy the current debt and
       cancel it out as PAID IN FULL with no other liabilities due or owed by Plaintiff
       to any Defendants and/or their fiduciary agents or and/or investors and/or
       assignees, known or unknown.
3      And seeking punitive damages in the amount of $7,000,000.00 Million (SEVEN
       MILLION DOLLARS) due to the public humiliation, public display of
       foreclosure as to the allegedly "defaulted loan" caused by a defalcation on the
       part of Quicken Loans Inc./Rocket Mortgage, and because their actions did, in
       fact and in part and in whole, materially cause the Current Homeowner's credit
       score in TransUnion, Equifax, and Experian to decrease from 699 to less than
       550. Also, because Plaintiff and current homeowner is put in jeopardy of having
       to file a Chapter 7 bankruptcy due to actions of the "Lender" herein named,
       though a Chapter 7 bankruptcy fmalized in 2010 which was due to be taken off of
       the credit report of the Plaintiff as of April of 2020. And because of their actions,
       Plaintiff also went to additional expenses for certified mailing, postage costs,
       printing costs, paper costs, and extended time to file numerous applications,
       numerous appeals, and then as to the "going forward" ofthis COMPLAINT,
       which would not have been necessary except for Defendants' negligent and
       malfeasant actions with regard to the non-judicial foreclosure proceedings.
       Ineligibility for Food Stamps or other public assistance or programs forced
       Plaintiff to extensively use credit cards for basic household needs and food,
       which Plaintiff has not normally done in the past. This, in turn, has caused my
       personal liabilities to increase from less than $100 per month to more than $500
       per month.
4      And seeking actual damages in the amount of $1,650.00 to Liberty Utilities and
       to ADT/Defenders Inc. d/b/a Protect Your Home to have the gas and security
       services to the home reconnected, which was paid in full every month ON TIME
       until the Defendants caused a default on the loan, which caused the "domino
       effect" of the loss of one of the utilities, which gas utility is still off at this time.
5      And/or , in lieu of relief sought in Number 1 and/or 2 as shown above, seeking
       actual damages in the amount of$55,000.00 to account for the loss of excess
       equity in the home due to any foreclosure, judicial or non-judicial, which do not
       recoup the loss of any unsecured equity in the home valued and appraised at no
       less than $50,000 above the stated loan amount that is said to be in 'default,' a
       default caused by Defendants, Quicken Loans Inc./Rocket Mortgage and not by
       Plaintiff.
6      And seeking PERMANENT and MANDATORY INJUNCTION of current and
       future non-judicial foreclosure proceedings on the courthouse steps of any court
       in Muscogee County, Georgia with regard to MERS, QUICKEN LOANS
       INC./ROCKET MORTGAGE or any of its agents, investors, buyers and
               Case 4:18-cv-00199-CDL Document 4 Filed 10/03/18 Page 8 of 8

I
                   assignees, arising as a matter of any "defaulted" loan on behalf of the Plaintiff,
                   current homeowner and/or any others who are Party to this current matter at law.
                   There is more equity in the subject property than what is stated to be "owed" on
                   the loan.
           7       And seeking that QUICKEN LOANS, INC./ROCKET MORTGAGE must pay
                   any and all attorneys fees and all other and further fees and costs associated with
                   these proceedings and all and any other costs and fees incurred in their attempts
                   to non-judicially foreclose on Plaintiff's property on October 2, 2018 or on any
                   future dates, if or when that happens to be the case.


    V CERTIFICATION AND CLOSING
    Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
    knowledge, information, and belief that this complaint: (1) is not being presented for an improper
    purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
    (2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
    reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
    identified, will likely have evidentiary support after a reasonable opportunity for further
    investigation or discovery; and (4) the complaint otherwise complies with the requirements of
    Rule 11.
    I agree to provide the Clerk's Office with any changes to my address where case-related papers
    may be served. I understand that my failure to keep a current address on file with the Clerk's
    Office may result in the dismissal of my case.
    NOTE
    Plaintiff's Case is amended to DELETE "INTUIT Inc." corporation as a d/b/a for Quicken
    Loans, Inc., as the partnership of the two companies was dissolved sometime in 2016; and also to
    amend the defaulted amounts to add "ADT', as security provider to the home, which was also
    suspended after the fact. Also to add the corrected registered agent for Quicken Loans and
    Rocket Mortgage of Detroit, Michigan as "CT Corporation" in Lawrenceville, GA.


                                  Originally filed: 9/28/2018
                                  Date of amendment: 10/2/2018



                                  SignatureofPl~--G.--+---::::=-------
                                  Printed Name of Plaintiff SHEREEN R. GREENE
